MEMORANDUM **
Saida Chacon Padilla, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her fourth motion to reopen. To the extent we have jurisdiction it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 821 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in concluding that Chacon Padilla failed to demonstrate that she was prejudiced by her first attorney’s failure to call her husband as a witness or by her second attorney’s handling of her first two motions to reopen. See id. at 899-900 (to establish a valid due process claim for ineffective assistance of counsel, an alien must show that she was prejudiced by the attorney’s deficient performance).
Chacon Padilla’s contention that the BIA should have applied equitable tolling is unavailing because the BIA’s prejudice determination is dispositive. See id.
We lack jurisdiction to reinstate Chacon Padilla’s voluntary departure period. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004).
Chacon Padilla’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.